Exhibit 10.17

EXECUTION COPY

AMENDMENT TO

MEMORANDUM OF UNDERSTANDING

This Amendment (this “Amendment”), dated as of December 8, 2009 (“Amendment
Effective Date”), is entered into by and between AOL Inc., a Delaware
corporation, with its principal offices at 770 Broadway, New York, New York
10003 (“AOL”), and Telepictures Productions Inc., a Delaware corporation, with
its principal offices at 4000 Warner Blvd., Burbank, CA 91522 (“TP”; and
together with AOL, the “Parties” and each a “Party”) to amend that certain
Memorandum of Understanding, effective as of July 25, 2005, between AOL (as
assignee of AOL LLC (f/k/a America Online, Inc.)) and TP, as such Memorandum of
Understanding may have been amended from time to time (as so amended, the
“MOU”).

 

1. Binding MOU; Term. Except as amended herein effective as of the date first
written above, AOL and TP agree that the MOU shall remain in full force and
effect, and shall be binding and enforceable against each Party, in accordance
with the terms thereof. Notwithstanding any other provision in the MOU or this
Amendment, the MOU, as amended by this Amendment, shall become effective as of
the Amendment Effective Date and terminate on the date that is the earlier of
December 31, 2010 or twelve (12) months after the on the date AOL is no longer
wholly owned by Time Warner Inc. (“Spin Date”), or such earlier date as the
Parties may mutually agree in writing.

 

2. Amendments. AOL and TP hereby agree to amend the MOU as follows, effective as
of the Spin Date:

 

  a. Section 2.1 of Exhibit A to the MOU is hereby amended by deleting it in its
entirety and substituting the following:

 

  “2.1 Brand Website: the website located at www.tmz.com.”

 

  b. Section 2.3 of Exhibit A to the MOU is hereby amended by deleting all
references to AOL’s assistance in obtaining approvals.

 

  c. Section 2.4 of Exhibit A to the MOU is hereby amended by deleting it in its
entirety and substituting the following:

 

  “2.4 Services Provided by AOL.

 

  •  

Hosting and Streaming:

 

  –  

AOL shall be responsible for procuring and maintaining the production equipment
for the Brand Website and procuring and maintaining the transmission of the
Brand Website information to the Internet (collectively, “Hosting and
Streaming”). Beginning on the Spin Date, instead of the foregoing, AOL shall
provide Hosting and Streaming to the Brand Website in accordance with the terms
of the Master Services Agreement



--------------------------------------------------------------------------------

 

between AOL and Time Warner Inc., dated November 16, 2009 (the “Hosting
Agreement”).

 

  –  

Hosting and Streaming provided by AOL will be maintained at the same level and
quality as the Hosting and Streaming services provided by AOL to the Branded
Website as of the Spin Date.

 

  –  

TP will pay AOL for the Hosting and Streaming provided by AOL to the Branded
Website, the JV, TP or any of their affiliates at the rates which are set forth
in the Hosting Agreement (“Hosting and Steaming Fees”).

 

  •  

Reports: AOL shall provide the JV with monthly reports on promotions provided
and access to reporting systems consistent with AOL’s normal business practices
and that are made available to the JV as of the Amendment Effective Date.”

 

  d. Article 7 of Exhibit A to the MOU is hereby amended by adding the following
as a new Section 7.6 after Section 7.5:

 

  “7.6 Financial and Other Matters Commencing on January 1, 2010 or the date AOL
is no longer owned by Time Warner Inc., whichever is earlier (“Spin Date”).

 

  (i) Prior to the Spin Date. Sections 7.1-7.5 above shall be effective until
expiration on the day before the Spin Date.

 

  (ii) Commencing on the Spin Date. Commencing on the Spin Date:

 

  (a) Except for Hosting and Streaming provided by AOL pursuant to Section 2.4
of this Exhibit A and the distribution and promotion obligations of AOL set
forth in Annex A, none of AOL nor any of its affiliates shall have any
obligations with respect to the TMZ Parties (as defined below) hereunder,
including without limitation, any obligations to make any contributions,
reimbursements or other payments to the Brand, the Brand Website, Additional
Brand Services (including the TMZ television show and TMZ wireless services),
the Service, the JV, TP, and/or any of their affiliates (collectively, the “TMZ
Parties”) under this MOU.

 

  (b)

Except for the AOL Ad Revenue Share (as defined below), the Hosting and
Streaming Fees and the promotion obligations of the TMZ Parties set forth

 

2



--------------------------------------------------------------------------------

 

in Annex A, none of the TMZ Parties shall have any obligation to make any
contributions, reimbursements or other payments to AOL or any of its affiliates,
and none of AOL nor any of its affiliates shall have the right to receive,
share, or participate in any revenues of the TMZ Parties, in each case under
this MOU.

 

  (c) From the Spin Date through the end of the Term, AOL shall receive fifteen
percent (15%) of Gross Advertising Revenues for all Gross Advertising Revenues
up to and including ten million dollars ($10,000,000) and twenty percent
(20%) of all Gross Advertising Revenues in excess of ten million dollars, with a
guaranteed minimum revenue share of one million five hundred thousand dollars
($1,500,000) to AOL. As used herein, “Gross Advertising Revenues” means gross
advertising (including but not limited to display, video, text, and search
advertising) revenues actually received from advertisements placed on the Brand
Website and the TMZ Mobile Site (collectively, the “AOL Ad Revenue Share”). The
AOL Ad Revenue Share shall be paid quarterly.”

 

  e. Article 8 of Exhibit A to the MOU is hereby amended by deleting it in its
entirety and substituting the following:

 

  “8. Promotion and Distribution of the Brand Website.

 

  •  

AOL and the Brand Website shall perform their respective promotion and
distribution obligations set forth on Annex A attached hereto.

 

  •  

Notwithstanding anything herein to the contrary, AOL reserves the right to
redesign or modify the organization, structure, “look and feel,” navigation and
other elements of the AOL Network at any time. In the event such modifications
materially and adversely affect any particular AOL Promotions, AOL, after a good
faith consultation and working with TP, will provide alternative promotional
assets of equivalent value, on the AOL.com primary, “entry” or “landing” page,
with reasonably equivalent placement (e.g. above the fold in a position that AOL
has reasonably demonstrated to be in a equivalent position as the previous
placements). AOL shall in good faith avoid exercising its rights hereunder in a
manner intended to decrease the value of the AOL Promotions.”

 

3



--------------------------------------------------------------------------------

  f. Article 9 of Exhibit A to the MOU is hereby amended by deleting it in its
entirety and substituting the following:

 

  “9. Advertising Sales and Sponsorships for the Brand Website.

 

   • TP will solely handle the selling of all advertising and sponsorships for
the Brand Website, and fulfilling and serving all sold advertising and
sponsorships.”

 

  g. The first bullet point under Section 11.1 of Exhibit A to the MOU is hereby
amended by deleting it in its entirety and substituting the following:

 

  “• All AOL Provided Technology will be owned by AOL.”

 

  h. The first bullet point under Section 11.2 of Exhibit A to the MOU is hereby
amended by deleting it in its entirety and substituting the following:

 

  “• All TP Provided Content will be owned by TP.”

 

  i. Section 11.3 of Exhibit A to the MOU is hereby amended by adding the
following to the end of the bullet:

 

  “11.3 JV Property.

 

   • “JV Property” shall also include the Brand, the name “TMZ”, the domain name
www.tmz.com, the Brand Website, Additional Brand Services (including the TMZ
television show and TMZ wireless services), the Service, JV Produced Content,
and Third Party Content and Third Party Technology acquired by, or licensed to,
the TMZ Parties in connection with the Service, but excluding the TP Provided
Content and the AOL Provided Technology.

 

   • Notwithstanding anything to the contrary in this MOU, the Parties will
mutually agree on a list of all JV Developed Technology and all JV Developed
Technology will be jointly owned by the Parties, with no duty by either Party to
account to the other Party for use or profits. Nothing created after the Spin
Date shall be deemed JV Developed Technology for the purposes of this agreement.

 

   • Any and all JV Property will be owned solely by TP. AOL shall have no
ownership interests in, or rights in or to, the JV Property.”

 

  j. Articles 1, 3, 4, 5, 6, 7.1-7.5, 10, 12, 13, 14, 15, and 17, and Sections
5.2, 11.4 and 11.5 of Exhibit A to the MOU and Schedules 1-5 of the MOU are
hereby amended by deleting each in its entirety and substituting the following:

 

4



--------------------------------------------------------------------------------

“[Intentionally Omitted]”.

 

  k. The following new Section 13 shall be added to Exhibit A of the MOU:

 

  “13. Other Rights.

 

  13.1 Transfer to Non-TW Affiliate. In the event of a transfer or assignment by
TP of any of its interest in the Service (or any portion thereof) or of any TMZ
Party which owns the Service (or any portion thereof) (a “Transfer”) to an
entity that does not control, is not controlled by or is not under common
control with TP, Warner Brothers or Time Warner Inc. (“Third Party”) during the
Term, TP shall provide AOL sixty (60) days prior written notice thereof and AOL
shall have a right to terminate this Agreement upon ten (10) days prior written
notice.

 

  13.2 Right of First Negotiation. In the event of TP wishes to make a Transfer
to a Third Party during the Term and within one years thereafter, TP shall
notify AOL thereof (“TP Notice”). Upon written request by AOL given within five
(5) days after the TP Notice, the Parties shall negotiate in good faith for a
period of thirty (30) days (“Negotiating Period”) regarding a Transfer to AOL.
During the Negotiating Period, TP shall not enter into any agreement with a
Third Party or enter into binding discussions with a Third Party regarding a
Transfer to such Third Party.

 

  13.3 Remedies. In the event of a breach, the parties will work together in
good faith to resolve the dispute. If a resolution cannot be reached the matter
shall be submitted to the CEOs of AOL and Warner Brothers for resolution.

 

3. Traffic Roll-Up. Through and including February 28, 2010,(a) the traffic for
Popeater will continue to roll-up to the Brand Website as it does as of
October 25, 2009 and AOL will continue to provide promotions reasonably
necessary to continue such arrangement (the “PopEater Roll-up Obligation”), and
(b) the traffic for the Brand Website will continue to roll-up to AOL as it does
as of October 25, 2009 and TP will continue to provide promotions reasonably
necessary to continue such arrangement. In consideration of AOL’s performance of
the Popeater Roll-up Obligation from October, 2008 through February 28, 2010, TP
shall pay AOL six hundred thousand dollars ($600,000), payable on March 15,
2010. TP shall also reimburse AOL for any fee charged by ComScore to effectuate
the foregoing arrangements. TP acknowledges that timing of such arrangements is
not completely in AOL’s control and is subject to ComScore’s approval and
implementation.

 

4. Miscellaneous.

4.1 Governing Law. The MOU and this Amendment shall be interpreted and construed
in accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws, and with the same force and effect as if fully
executed and performed therein.

 

5



--------------------------------------------------------------------------------

4.2 Entire Agreement. The MOU, as amended by this Amendment, represents the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous agreements and understandings,
written or oral between the Parties with respect to the subject matter hereof.

4.3 Press Releases and Public Statements. No Party will issue any press releases
or make public statements relating to the MOU, this Amendment, or the
relationship between the Parties without the other Party’s review of and written
consent to such press release or public statement.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the Parties hereto
effective as of the date first set above.

 

TELEPICTURES PRODUCTIONS INC.     AOL LLC By:  

/s/ David Decker

    By:  

/s/ Bill Wilson

Name:  

David Decker

    Name:  

Bill Wilson

Title:  

EVP Business & Legal Affairs

    Title:  

President, AOL Media

Date:  

12/8/09

    Date:  

12.08.09

 

7



--------------------------------------------------------------------------------

ANNEX A

Brand Website/AOL Promotion and Distribution Arrangement

 

1. AOL Obligations

 

  a. Promotion and Distribution. AOL shall provide the Brand Website with eight
(8) Dynamic Leads (DL) promotion spots per month, reasonably evenly distributed
over the month (averaging approximately 2 per week) on the AOL “Welcome”
screen/page, with 6 DLs per month in position DL2 or better, and 2 DL per month
in position DL4 or better. The DL promotion touts a story from the Brand
Website. An AOL DL manager shall coordinate with the Brand Website editorial
team to select the story that will be promoted in the DL. TP shall ensure that
the landing page linked to on the Brand Website from an AOL promotion provided
hereunder, for the duration of such promotion, does not promote or market the
following direct competitors of AOL: Google, Yahoo! or MSN (and any other
Microsoft web properties). In addition, TP shall in good faith avoid doing
anything intended to send a disproportionate amount of traffic to any other
direct AOL competitor relative to traffic driven to AOL from these landing
pages. In the event AOL believes TP is in violation of the foregoing sentence,
AOL shall provide TP with written notice thereof and TP shall have the
opportunity to cure by removing or decreasing such promotion or links within the
following seven (7) days. Search tools (including bars, branding, sponsored
links, etc.) shall not be considered direct competition to AOL and will be
excluded from the above restrictions.

 

  b. Editorial Coverage. AOL shall provide the Brand Website with the following
links:

1. for the extraordinary story (e.g., Michael Jackson’s death, Mel Gibson’s
tirade) where the Brand Website is the “breaking news” source and is the actual
source for the Popeater story (if any), three (3) links to the Brand Website
from such Popeater story.

For example, the Michael Jackson death story was one where the Brand Website
broke the story/was the originator of the content. AOL put 3 links to the Brand
Website within the Popeater story because the Brand Website was the original
breaking news source of the content and AOL used it as the actual source for the
Popeater story.

2. With respect to stories that are not originating from the Brand Website
editorial team, but are covered by the Brand Website and for which the Brand
Website has additional exclusive assets like exclusive photos, video or legal
documents, AOL shall provide one (1) link to the Brand Website story from
Popeater stories where AOL incorporates such Brand Website exclusive asset.

 

  c.

In order to allow AOL to provide the promotions set forth in 1.a. above, TP, for
itself and the TMZ Parties, hereby grants AOL a worldwide, non-

 

8



--------------------------------------------------------------------------------

 

exclusive license to display the Licensed Content (or any portion thereof) on
the AOL Network (as formerly defined in the MOU). TP will indemnify and defend
AOL from and against all third party claims, actions, costs and/or damages
arising from or relating to the Licensed Content and AOL use of the Licensed
Content in accordance with this MOU. As used herein, “Licensed Content” shall
mean any Content on the Brand Website that is displayed on the AOL Network at
the request of TP and furnished by TP solely for the DL placements, but shall
exclude any claims arising out of or related to AOL content that accompanies
such Licensed Content (i.e. AOL inserted headline or caption), or AOL
changes/modifications to Licensed Content that have not been required of TP.

 

9